Citation Nr: 1544131	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depressive disorder, to include as secondary to the service-connected bilateral pes planus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.

(The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a low back disorder, a left knee disorder, a right knee disorder, a left hip disorder, and a right hip disorder, entitlement to a rating in excess of 10 percent for bilateral pes planus, and entitlement to a total disability rating based on individual unemployability are addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978, with later unverified service in the Army Reserve between 1978 and 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

In February 2015, the Board remanded the above-captioned matters for a Board videoconference hearing.  That hearing was held before the undersigned in May 2015, and a transcript is included in the electronic claims file.  

As indicated on the title page, the Veteran also has another appeal before the Board.  The claims in that appeal were addressed at a personal hearing held before another Veterans Law Judge (VLJ) in November 2014, and were the subject of a separate remand issued in February 2015.  See BVA Directive 8430, paragraph 14.       

In this regard, the February 2015 remand on the other issues included a claim for service connection for depressive disorder.  As the appeal before the undersigned involves a claim for service connection for PTSD, and the November 2014 VLJ did not take testimony concerning any psychiatric disorder during her hearing, the depressive disorder claim has been added to this appeal pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and needs not be addressed in a panel decision.  Contra Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with VA's duty to assist.  As noted in the February 2015 remand issued on other claims, additional attempts to verify the nature and dates of the Veteran's service in the Army Reserves from 1978 to 1995 are required.  This is consistent with the Veteran's May 2015 hearing testimony before the undersigned concerning his missing service records.  

In addition, in February 2015 the Board remanded the claim for a depressive disorder in order to afford the Veteran a VA examination.  This development has not been accomplished, and should also address the claim for PTSD.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion has also not yet been obtained on the claim for erectile dysfunction, and must be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center, Arkansas Adjutant General, and any other records repository for the Veteran's Army Reserve units, and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records and personnel records associated with such duty that are not already incorporated in the record.  Upload these records in an electronic file to VBMS.  

THE AOJ IS SPECIFICALLY ADVISED THAT THE VETERAN'S STRESSOR (THE SUICIDE OF A SOLDIER AT FT. LEONARD WOOD IN 1986) HAS BEEN VERIFIED, BUT THE VETERAN'S PRESENCE THERE HAS NOT BEEN CORROBORATED.  THE VETERAN HAS REPORTED THAT ALTHOUGH HE WAS ASSIGNED TO THE 95th ARMY RESERVES FROM NASHVILLE, ARKANSAS, IN AUGUST 1986 HE WAS TEMPORARILY STATIONED AT FT. LEONARD WOOD, MISSOURI, SERVING AS A DRILL INSTRUCTOR.  AFTER SERVING IN FT. LEONARD WOOD, MISSOURI, HE WAS ASSIGNED TO THE 704th ENGR. CO., TEXARKANA, ARKANSAS, UNTIL 1995.

2.  After the above-development has been completed, afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

(A.)  The examiner is requested to first clearly identify all current psychiatric disabilities.  The record currently shows May 2010 diagnoses of PTSD and depression, not otherwise specified (VBMS Entry September 12, 2011, p. 13/38).  On VA psychiatric examination in April 2012, the examiner found the Veteran did not have any psychiatric diagnosis.  

If there is disagreement with the diagnoses of PTSD and depression, the examiner should explain why, and if it is a matter where the disability resolved, the examiner should explain the reason for such resolution. The examiner should also attempt to identify the time at which the disorder resolved.  In such a case, the examiner should render the below opinions as to the period during which the disorder was present.

(B.)  For each disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service, and whether the disorder was caused or aggravated (chronically worsened) by a service-connected disability, including pes planus.

(C.)  With respect to PTSD, the RO/AMC should provide the examiner with a summary of any verified in-service stressors.  The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity (which the Veteran does not currently allege), may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(D.)  The examiner must also provide an opinion as to whether a psychosis manifested within one year of separation from service.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  After the above development has been completed, afford the Veteran a VA examination to determine the etiology of his erectile dysfunction, diagnosed in various VA treatment records.  See, e.g., VBMS Entry October 18, 2011.

The claims e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must then provide an opinion as to (i.) whether erectile dysfunction began during active service or is related to any incident of service, and (ii.) whether erectile dysfunction was caused or aggravated (chronically worsened) by a service-connected disability, including any psychiatric disability found to be service-connected.
All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




